Dear Ms. LeBas:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You ask whether, under La.Const. art. VII, § 27(B), Transportation Trust Fund ("TTF") monies may be used for projects that enhance or increase air service at commercial carrier airports and are approved by a joint legislative committee in accordance with the Airport Construction and Development Priority Program ("Priority Program"), La.R.S. 2:801, et seq.
The TTF is a dedicated fund established in La.Const. art. VII, § 27. La.Const. art. VII, § 27(B), which governs the use of TTF monies, provides in pertinent part:
  The monies in the trust fund shall be appropriated or dedicated solely and exclusively for the costs for and associated with construction and maintenance of the roads and bridges of the state and federal highway systems, the Statewide Flood-Control Program or its successor, ports, airports, transit, state police for traffic control purposes, and the Parish Transportation Fund or its successor and for the payment of all principal, interest, premium, if any, and other obligations incident to the issuance, security, and payment in respect of bonds or other obligations payable from the trust fund as authorized in Paragraph (D) hereof.
With regard to airports, you indicated that you interpret La.Const. art. VII, § 27(B) to permit TTF monies to be appropriated only for costs for and associated with their construction and maintenance.
[Emphasis added.] Nevertheless, if we interpret the *Page 2 
terms construction and maintenance to modify all of the permissible uses following roads and bridges of the state and federal highway systems, one of the permissible uses would be for "construction and maintenance of . . . state police for traffic control purposes." Such an interpretation would bring about an unintended or absurd result. Thus, we believe that the terms "construction and maintenance" in the first sentence of La.Const. art. VII, § 27(B) only apply to roads and bridges of the state and federal highway systems and not to any of the other permitted uses described therein.
This view is consistent with the legislature's interpretation of La.Const. art. VII, § 27(B). Under the Priority Program, the Department of Transportation and Development is required to establish a priority list of not only airport construction projects but also airportdevelopment projects for submission to a joint legislative committee. [Emphasis added.] We believe "development" projects encompass non-construction projects such as projects that enhance or increase air service at commercial carrier airports.
Considering the forgoing constitutional and statutory authorities, it is the opinion of this office that one of the purposes for which TTF monies may be appropriated is for costs for and associated with airports. The costs of projects that enhance or increase air service at commercial carrier airports are, by their very nature, costs for and associated with airports and are thus permissible under La.Const. art. VII, § 27(B).
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  Attorney General
  By: __________________________
  BENJAMIN A. HUXEN II
  Assistant Attorney General

JDC/BAH II